ARNOLD, Judge.
Under G.S. 1-52(1), the statute of limitations for breach of contract is three years. It does not begin to run until the contract is breached and the alleged cause of action accrues. City of Reidsville v. Burton, 269 N.C. 206, 211, 152 S.E. 2d 147, 152 (1967).
This action is timely because it was filed three years after the Fund notified the plaintiffs attorney that benefits would be denied. That action was the administrative determination that gave the defendants right of appeal to this Court. A mere opinion in 1975 by Lieutenant Powell that the plaintiff would not be eligible for benefits is not enough to make this cause of action accrue.
We also reject the defendants’ argument that this action accrued 30 days after the plaintiff retired. That contention is based on paragraph seven, which says that benefits are payable thirty days after retirement. It ignores the fact, however, that benefits were not finally denied until the Fund’s decision on 18 December 1978.
The defendants argue that the plaintiff is estopped from obtaining benefits because he made no formal request to grant benefits to two Fund members who were disabled and declared ineligible in 1974 for the same reason as the plaintiff. We find this argument unpersuasive.
The plaintiff was not a member of the Fund Committee and had no influence on the denial of benefits to the two other members. Mere inaction when there was nothing the plaintiff could do for the two members does not bar his recovery. In fact, a 12 February 1982 affidavit of the plaintiff shows that he thought in 1976 that troopers in situations similar to his were being paid Fund benefits.
Finally, the defendants contend that paragraph six’s reference to Social Security was intended to mean permanent benefits. They also argue that the relevant time for receiving benefits was when the Fund made a final decision in 1978 and point to the 1977 revision to the Fund contract that explicitly excludes retroactive payments. We reject these contentions.
Principles stated in Bray v. N.C. Police Voluntary Benefit Ass’n, 258 N.C. 419, 128 S.E. 2d 766 (1963), help us to resolve the *123defendants’ arguments. In affirming a finding that the plaintiff was entitled to retirement benefits under the Association’s rules and regulations, the Court in Bray said:
The constitution, by-laws, rules and regulations of a beneficial association operate as a contract and should be reasonably and liberally construed to effectuate the benevolent purpose of the association and the manifest intention of the parties. That construction must be put on the by-laws and rules of the association, taken as a whole, which is most favorable to the members.
258 N.C. at 423, 128 S.E. 2d at 769.
Under this rule of construction, paragraph six is naturally interpreted to mean that the relevant date for receipt of Social Security is 30 June 1975, the plaintiff’s retirement date. He was receiving Social Security payments on that date.
As for the argument that paragraph six means only permanent Social Security benefits, the plain and unambiguous language of the Fund contract provides no such reading.
Affirmed.
Judge WEBB concurs.
Judge Braswell dissents.